Citation Nr: 9914981	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-26 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
joints, including sciatica and arthritis, as a result of 
exposure to Agent Orange.

2.  Entitlement to service connection for a skin disorder, to 
include psoriasis and sun damage, and psoriatic enthesopathy 
as a result of exposure to Agent Orange.

3.  Entitlement to service connection for heart disease as a 
result of exposure to Agent Orange.

4.  Entitlement to service connection for myofascial pain 
syndrome as a result of exposure to Agent Orange.

5.  Entitlement to service connection for erectile 
dysfunction as a result of exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1969, to include duty in the Republic of Vietnam.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of August 1996 from the Jackson, Mississippi, 
Regional Office (RO).  The veteran currently resides within 
the jurisdiction of the St. Petersburg, Florida, RO.  

The veteran in his substantive appeal appears to be raising 
the issue of service connection for peripheral vascular 
disease and cerebrovascular disease.  These issues have not 
been developed for appellate consideration and are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for equitable dispositions of the 
veteran's claims has been developed.

2.  There is no competent medical evidence of record, which 
establishes a nexus between the veteran's disorder of the 
joints, including sciatica and arthritis; a skin disorder, to 
include psoriasis, sun damage, and psoriatic enthesopathy; a 
heart disease; myofascial pain syndrome; and erectile 
dysfunction and his period of active duty, to include as 
residuals of exposure to Agent Orange.


CONCLUSION OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a disorder of the 
joints, including sciatica and arthritis, as a result of 
exposure to Agent Orange. 38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a skin disorder, to 
include psoriasis, sun damage, and psoriatic enthesopathy as 
a result of exposure to Agent Orange. 38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for heart disease, as a 
result of exposure to Agent Orange. 38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for myofascial pain 
syndrome, as a result of exposure to Agent Orange. 38 
U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for erectile dysfunction, 
as a result of exposure to Agent Orange. 38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran states that the disabilities in issue were caused 
by his exposure to Agent Orange.  He asserts that he wasn't 
treated for these disabilities during service and that these 
disorders take time to develop.  He states that the Agent 
Orange examination which was conducted by the VA diagnosed 
the disabilities in issue.

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110 (West 1991).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Service connection may also be granted for arthritis 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. § 1101, 1112, 1113 (West 
1991);38 C.F.R. § 3.307, 3.309 (1998).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during service.  If a veteran was exposed to a 
herbicide agent during active military, naval, or air service 
in Vietnam, and specified diseases listed in the regulations 
are clinically demonstrated, the disorder shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a) (1998) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (1998) are 
also satisfied.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has held that the law does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The threshold question to be determined is whether the 
veteran has submitted well-grounded claims.  A veteran who 
submits a claim for VA benefits has the burden of submitting 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Solely for 
determining whether a claim is well grounded, evidence 
submitted by the veteran will be presumed credible.  King v. 
Brown, 5 Vet.App. 19, 21 (1993). 

Furthermore, in order for a claim to be well grounded, there 
must be competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  If the veteran has not 
submitted a well-grounded claim, the VA does not have a duty 
to assist in the development of the claim.  Caluza v. Brown, 
7 Vet.App. 498 (1995).

The veteran's service medical records (SMR's) show that upon 
entrance into active duty service in February 1967 the 
veteran completed a report of medical history dated in 
February 1967.  This form indicates that the veteran had a 
previous history of swollen or painful joints, skin diseases, 
and cramps in his legs.  The examination clinically evaluated 
all pertinent systems as normal.  The service medical records 
reflect that the veteran was treated at the dispensary on 
several occasions in March 1967 after sustaining injuries to 
the left shoulder, elbow and left knee.  X-rays of these 
joints showed no abnormality.  An impression rendered in 
March 1967 was possible torn ligaments of the left knee.  The 
October 1969 separation examination clinically evaluated all 
pertinent systems as normal. 

A VA examination was conducted in November 1986 has been 
associated with the claims folder.  At this time the veteran 
complained of lower back pain, and progressive numbness in 
his forearms and hands.  An examination of the skin showed 
numerous abrasions and excoriations on the forearms and hands 
which he stated were due to his job as a mechanic.  The 
diagnoses included arthritis of the lumbar sacral spine by 
history, bursal sac enlargement of the right elbow, cubital 
tunnel syndrome. 

From 1986 to 1996 the veteran received intermittent treatment 
at VA and private facilities for various disorders, to 
include cardiovascular disease.  A VA examination was 
conducted in January 1992.  At that time the diagnoses 
included chronic low back pain, musculoskeletal in origin, 
chronic diffuse joint pain. X-rays showed degenerative 
changes involving the knees and lumbosacral spine. 

The veteran underwent an Agent Orange examination from August 
and September 1995.  At that time the diagnoses included 
myofascial pain syndrome, coronary artery disease.  Also 
reported were status post bilateral cubital tunnel syndrome, 
ulnar reposition, partial rotator cuff tear, left shoulder, 
adhesive capsulitis, impotence/erectile dysfunction, and left 
trochanteric bursitis.  The dermatological examination was 
completed in September 1995.  At that time the veteran 
reported skin lesion on his forearm for the prior week.  The 
diagnoses were sun damage and psoriasis in the scalp area.  
Rheumatology evaluations in September 1995 and January 1996 
revealed diagnoses of psoriatic enthesopathy, sciatica, and 
osteoarthritis.

The veteran is currently claiming service connection for a 
disorder of the joints, including sciatica and arthritis; a 
skin disorder, to include psoriasis, psoriatic enthesopathy, 
and sun damage; heart disease; myofascial pain syndrome; and 
erectile dysfunction; all as results of exposure to Agent 
Orange.  Lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise nor is it contended otherwise. 

VA has determined that a positive association exists between 
exposure to herbicides and the subsequent development of the 
following conditions: chloracne or other acneform diseases 
consistent with chloracne, non-Hodgkin's lymphoma, soft 
tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda, 
multiple myeloma, acute and subacute peripheral neuropathy, 
and cancers of the lung, bronchus, larynx, prostate, and 
trachea.  38 C.F.R. § 3.309.  The regulatory presumption does 
not apply to the disabilities in issue.  

However, as stated above, he may still offer evidence of a 
direct causal relationship between the alleged disorders and 
his exposure to Agent Orange. In this regard, the evidence 
reflects that the disabilities in issue have been diagnosed 
by the VA to include during the Agent Orange examination.  
However, this, in and of itself does not mean that they were 
caused by Agent Orange.  The veteran has not submitted any 
medical evidence nor is there any medical evidence of record, 
which establishes a nexus between any of the alleged 
disorders and his military service, to include exposure to 
Agent Orange.  Without competent evidence of the existence of 
a disease which triggers the regulatory presumptions and 
without competent evidence of a medical relationship between 
the disorders in issue and exposure to Agent Orange, the 
claims for service connection are not well grounded, and 
hence are denied.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claims are well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  

The Board notes that the United States Court of Veterans 
Appeals has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
the case at hand, the Board finds that this procedural 
consideration has been satisfied by the October 1996 
statement of the case.  



ORDER

The claims for service connection for a disorder of the 
joints, including sciatica and arthritis; a skin disorder, to 
include psoriasis, psoriatic enthesopathy and sun damage; 
heart disease; myofascial pain syndrome; and erectile 
dysfunction as results of exposure to Agent Orange, are 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

